         Case 2:20-cv-02196-APG-BNW Document 20
                                             19 Filed 07/29/21
                                                      07/26/21 Page 1 of 2



 1 BRIANNA SMITH
   Assistant United States Attorney
 2 Nevada Bar No. 11795
   501 Las Vegas Blvd. So., Suite 1100
 3 Las Vegas, Nevada 89101
   (702) 388-6336
 4 Brianna.Smith@usdoj.gov

 5 Attorneys for Defendants William Barr, Chad Wolfe,
   Matthew T. Albence, and Thomas E. Feeley (“Federal Defendants”)
 6
                             UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
 8
     Sandor Anival Cordova Carballo; Israel     Case No.: 2:20-cv-02196-APG-BNW
 9   Mendoza Mendoza; Eduardo Gallardo
     Gonazalez; Elmer Vazquez Reyes; Hector        Stipulation to Extend Deadlines
10   Herez Alvares; Felipe Mora Mora; Antonio
     Osorio Han; Arnold Camacho Vazquez;                     [ECF No. 17]
11   Edgar Ramirez Garcia; Luis Olivia Peralta;
     Cesar Sosa Ramirez; Carlos Escobar;
12   Mojhamed Betiche; Jose Moises Silva;
     Yupanqui Sanchez; Jerardo Guerro; Abel De
13   La Cruz; Jose Seron Figueroa; Jose
     Castellano; David Garcia Flores; Octavio
14   Carrillo; Sudhamma Kukulpane; Julian
     Martin; Roberto Bonnet; Bamgbang Budiono,
15   et. al,
16                Plaintiffs,
          vs.
17

18   William Barr, Attorney General of the United
     States; Chad Wolfe, Acting Secretary of the
19   Department of Homeland Security; Matthew
     T. Albence, Deputy Director and Senior
20   Official Performing the Duties of Director,
21   U.S. Immigration and Customs Enforcement;
     Thomas E. Feeley, District Director of the
22   Salt Lake City District Office, U.S.
     Immigration and Customs Enforcement;
23   Brian Koehn, Warden, Nevada Southern
     Detention Center; Pamela Lauer, Acting
24   Warden, Nevada Southern Detention Center;
25   Matthew Cantrell, Assistant Field Office
     Director (ICE Las Vegas); Gabriel Ruiz,
26   Supervisory Detention and Deportation
     Officer (Las Vegas), Tom Simic, Chaplain of
27   Southern Nevada Detention Center,
28                Respondents-Defendants.
           Case 2:20-cv-02196-APG-BNW Document 20
                                               19 Filed 07/29/21
                                                        07/26/21 Page 2 of 2




 1          The parties, through their respective counsel, stipulate and respectfully request that
 2   the Court extend the case deadlines ordered at ECF No. 17 to allow time for the parties to
 3   evaluate the claims alleged and confer regarding a discovery plan. If granted, the new
 4   deadlines will be:
 5
            •   Objection, if any to be filed, to the report and recommendation (ECF No. 17)
 6              due: August 24, 2021

 7          •   Response to Amended Complaint for party-defendants who have appeared in
                the action due: August 24, 2021
 8

 9          •   Discovery plan due: September 7, 2021

10          Respectfully submitted this July 26, 2021.

11    Sull and Associates, PLLC

12    /s/ Hardeep Sull_________                        /s/ Brianna Smith
      HARDEEP SULL                                     BRIANNA SMITH
13    520 South Seventh Street, Ste. A                 Assistant United States Attorney
      Las Vegas, NV 89101                              Attorneys for Federal Defendants
14    Attorneys for Plaintiffs

15    Struck Love Bojanowski & Acedo, PLC

16     /s/ Jacob Lee__________________
      JACOB B. LEE
17    ASHLEE B. HESMAN
      3100 West Ray Road, Ste. 300
18    Chandler, AZ 85226

19    Dennet Winspear
      GINA G. WINSPEAR
20    3301 North Buffalo Drive, Ste. 195
      Las Vegas, NV 89129
21    Attorneys for Respondent Brian Koehn

22                                              IT IS SO ORDERED:
23

24                                              Brenda Weksler
                                                United States Magistrate Judge
25                                                             July 29, 2021
                                                DATED:
26

27

28
                                                   2
